AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November I, 1987)


                    XENIA LISSETTE ARANA                                    Case Number: 19CR2092-KSC

                                                                           BENJAMIN LECHMAN
                                                                           Defendant's Attorney


REGISTRATION NO. 74932298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                            Count Number(s)
18:3                             ACCESSORY AFTER THE FACT (Misdemeanor)                                       1


  D The defendant has been found not guilty on count(s)                  -------------------
  IZI Count(s) UNDERLYING INFORMATION                                        dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                   90DAYS
 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED
  •
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          8/1/2019
                                                                          Date of Imposition of Sentence
                                                                                ..   --~-~- -- --
                                                                                             ....



                                   FIL,ED
                                                                          HO ORABLE KAREN S. CRAWFORD
                                                                          UNITED STATES MAGISTRATE JUDGE
